DETAILED ACTION
	For this Office action, Claims 1 and 3-46 are pending.  Claim 2 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09 August 2021, with respect to the grounds of rejection of Claims 1 and 3-46 have been fully considered and are persuasive.  The ground of rejection of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required said grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 24 August 2021.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Christopher W. Brody on 24 August 2021.
The application has been amended as follows: 
Claim 12 shall now read as:
12.  (Line 4-end)…opening (11) of 16 bar.

Claim 37 shall now read as:
37.  (Line 2)…characterized in that said separating device (1) has an alarm transmitter, which outputs an alarm signal…

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1, upon which the remaining claims are dependent, recites a separating device comprising a pipeline, wherein the pipeline further comprises a phase detection sensor is arranged in a vertical conduit portion of the pipeline and a flow restrictor requiring a flow volume that would provide a line pressure on a side of a connection opening up to 10 bar.  These limitations, including the requirement of the pressure range with respect to the flow restrictor and the remaining recited features in the claim language, are not taught or suggested in the prior art.  For these reasons, the claims are considered allowable after entry of the examiner amendments above.  Please consult the Applicant Arguments/Remarks Made in an Amendment filed 09 August 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        08/24/2021